Case 18-16251-mdc   Doc 78-3 Filed 12/23/20 Entered 12/23/20 07:32:12   Desc
                          EXHIBIT A Page 1 of 8




                EXHIBIT A
 Case 18-16251-mdc           Doc 78-3 Filed 12/23/20 Entered 12/23/20 07:32:12                      Desc
                                   EXHIBIT A Page 2 of 8



                                  BROCK AND SCOTT, LLP
                                     610 Old York Road, Ste 200
                                       Jenkintown, PA 19046
                                    Phone Number: 844-856-6646
                                     Fax Number: 704-369-0760

Andrew Spivack, Esquire
Bankruptcy Attorney

November 30, 2020

BRAD J. SADEK, ESQUIRE
1315 WALNUT STREET, SUITE 502
PHILADELPHIA, PA 19107
SENT VIA REGULAR MAIL AND E-MAILED TO: brad@sadeklaw.com

RE:     SOSA
        Bankruptcy No. 18-16251-mdc

Dear Counselor:

         Our client has advised us that payments have not been made in accordance with the terms of the
Stipulation agreed to by the parties and approved by the Bankruptcy Court by an Order entered on August
6, 2019.

         Pursuant to the terms of the Stipulation, your client has failed to make regular monthly payments,
for the months of October 2020 through November 2020 in the amount of $3,321.13. In order to cure this
default, it will be necessary for your client to remit $6,642.26, representing payments past due under the
terms of the Stipulation, within ten (10) days from the date of this letter.

       Your client’s payment to cure this default should be remitted to: Brock and Scott, PLLC,
3825 Forrestgate Drive – Suite PA, Winston-Salem, NC 27103, ATTN: Bankruptcy Department and
made payable to Santander Bank N.A.

        If your client does not remit the above amount within the ten (10) day period, we will certify
default with the Bankruptcy Court and request relief from the automatic stay.

                                                                  Bankruptcy Dept.
                                                                  Brock and Scott, PLLC

cc:     VICTOR M. SOSA
        SANTANDER BANK N.A.

THIS FIRM IS A DEBTOR COLLECTOR ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION WE OBTAIN
WILL BE USED FOR THAT PURPOSE. IF YOU HAVE PREVIOUSLY RECEIVED A DISCHARGE IN BANKRUPCY,
THIS CORRESPONDENCE IS NOT AND SHOULD NOT BE CONSTRUED TO BE AN ATTEMPT TO COLLECT A
DEBTOR, BUT ONLY ENFORCEMENT OF A LIEN AGAINST PROPERTY
Case
 Case18-16251-mdc
      18-16251-mdc Doc
                    Doc5178-3
                            FiledFiled
                                   07/31/19
                                       12/23/20
                                              Entered
                                                  Entered07/31/19
                                                            12/23/20
                                                                  18:07:17
                                                                     07:32:12
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                           EXHIBIT A Page  Page 31 of
                                                   of 82
Case
 Case18-16251-mdc
      18-16251-mdc Doc
                    Doc5178-3
                            FiledFiled
                                   07/31/19
                                       12/23/20
                                              Entered
                                                  Entered07/31/19
                                                            12/23/20
                                                                  18:07:17
                                                                     07:32:12
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                           EXHIBIT A Page  Page 42 of
                                                   of 82
Case 18-16251-mdc   Doc 78-3
                        51-1 Filed 12/23/20
                                   07/31/19 Entered 12/23/20
                                                        07/31/19 07:32:12
                                                                 18:07:17   Desc
                        Proposed
                           EXHIBIT
                                 Order
                                   A PagePage
                                            5 of1 8of 1
Case
 Case18-16251-mdc
      18-16251-mdc Doc
                    Doc5278-3
                            FiledFiled
                                   08/06/19
                                       12/23/20
                                              Entered
                                                  Entered
                                                       08/06/19
                                                          12/23/20
                                                                14:43:05
                                                                   07:32:12
                                                                          Desc
                                                                             Desc
                                                                               Main
                           Document
                           EXHIBIT A Page 6     1 of 8
                                                     3




                  6th       August




                                      Chief U.S.
Case
 Case18-16251-mdc
      18-16251-mdc Doc
                    Doc5278-3
                            FiledFiled
                                   08/06/19
                                       12/23/20
                                              Entered
                                                  Entered
                                                       08/06/19
                                                          12/23/20
                                                                14:43:05
                                                                   07:32:12
                                                                          Desc
                                                                             Desc
                                                                               Main
                           Document
                           EXHIBIT A Page 7     2 of 8
                                                     3
Case
 Case18-16251-mdc
      18-16251-mdc Doc
                    Doc5278-3
                            FiledFiled
                                   08/06/19
                                       12/23/20
                                              Entered
                                                  Entered
                                                       08/06/19
                                                          12/23/20
                                                                14:43:05
                                                                   07:32:12
                                                                          Desc
                                                                             Desc
                                                                               Main
                           Document
                           EXHIBIT A Page 8     3 of 8
                                                     3
